Motion, insofar as it seeks leave to appeal from the August 2014 Appellate Division order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the April 2014 Appellate Division order, as against respondents Mercy Medical Center, Roy A. Rubenstein, Eric A. Shoenfeld, and Harte Placements, Inc., doing business as Nassau-Johrens Registry Agency, dismissed upon the ground that as to said parties such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the April 2014 Appellate Division order, as against the remaining respondents, denied.